Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 4-10, and 13-20 are pending.
Claims 1, 4, 8, 13, and 18 were amended.
Claims 2, 3, 11, and 12 were cancelled.
Claim Objections
Claim 5 was previously objected to because of informalities. Applicant has successfully addressed the issue in the amendment filed on 5/20/2022. Accordingly, the objection to the claim has been withdrawn.
Claim Rejections - 35 USC § 112
Claims 2 and 4 were previously rejected under 35 USC § 112. Applicant has successfully addressed these issues in the amendment filed on 5/20/2022. Accordingly, the rejections to the claims under 35 USC § 112 have been withdrawn.	
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1, Lim modified by Healy and Vesey teaches all of the limitations of the claim but does not explicitly teach or fairly suggest “wherein the second surface of the transition layers has a different pattern on the head and foot of the layer than in the center of the second surface of the transition layer”. Healy is relied upon to teach a second memory foam layer having a greater thickness than the thickness of the first memory foam layer, Vesey is relied upon to teach colored panels having different colors for identifying mattress characteristics, Park is relied upon to teach foam layers having a wavy surface for ventilation, Jewett is relied upon to teach pocketed springs, Rummel is relied upon to teach laces laced through eyelets attached to the cover for handling a mattress, and BFM is relied upon to teach a mattress cover having a top and bottom surface having different colors. The references mentioned do not remedy the deficiencies of Lim. Claim 1 is therefore allowable. Claims 4-7 are also allowable since they require all of the limitations of the allowable base claim.
With regards to claim 8, Lim modified by Healy teaches all of the limitations of the claim but does not explicitly teach or fairly suggest “wherein the second surface of the transition layers has a different pattern on the head and foot of the layer than in the center of the second surface of the transition layer”. None of the references previously relied upon for rejections remedy the deficiencies of Lim. Claim 8 is therefore allowable. Claims 9, 10, and 13-20 are also allowable since they require all of the limitations of the allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329. The examiner can normally be reached M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
7/5/2022